Name: Commission Regulation (EEC) No 2496/91 of 19 August 1991 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 8 . 91 Official Journal of the European Communities No L 231 / 13 COMMISSION REGULATION (EEC) No 2496/91 of 19 August 1991 altering the export refunds on rice and broken rice should be altered as shown in the Annex to this Regula ­ tion , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/91 (2), and in particular the fifth subparagraph of Article 17 (2) thereof, Whereas the export refunds on rice and broken rice were fixed by Commission Regulation (EEC) No 2118/91 (3), as amended by Regulation (EEC) No 2140/91 (4) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 2118/91 to the information at present available to the Commission , that the export refunds at present in force HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76, with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state and fixed in the Annex to amended Regulation (EEC) No 2118/91 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 20 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6 . 1989, p. 1 . (3) OJ No L 196, 19 . 7. 1991 , p. 14. (4) OJ No L 197, 20. 7. 1991 , p. 31 . No L 231 / 14 Official Journal of the European Communities 20 . 8 . 91 ANNEX to the Commission Regulation of 19 August 1991 altering the export refunds on rice and broken rice (ECU/ tonne) Product code Destination (') Amount of refunds 1006 20 11 000   1006 20 13 000 01 170,48 1006 20 15 000 01 170,48 1006 20 17 000   1006 20 92 000  1006 20 94 000 01 170,48 1006 20 96 000 01 170,48 1006 20 98 000   1006 30 21 000   1006 30 23 000 01 170,48 1006 30 25 000 01 170,48 1006 30 27 000   1006 30 42 000   , 1006 30 44 000 01 170,48 1006 30 46 000 01 170,48 1006 30 48 000   1006 30 61 100 01 210,60 05 216,60 06 221,60 09 216,60 12 221,60 13 210,60 1006 30 61 900   1006 30 63 100 01 210,60 05 216,60 06 221,60 09 216,60 12 221,60 l 13 210,60 1006 30 63 900 01 210,60 13 210,60 1006 30 65 100 01 210,60 05 216,60 \ 06 221,60 09 216,60 \ 12 221,60 13 210,60 1006 30 65 900 01 210,60 13 210,60 1006 30 67 100   1006 30 67 900   20. 8 . 91 Official Journal of the European Communities No L 231 / 15 (ECU/ tonne) Product code Destination (') Amount of refunds 1006 30 92 100 01 210,60 05 216,60 06 221,60 I 09 216,60 12 221,60 13 210,60 1006 30 92 900 01 210,60 07 175,00 13 210,60 15 166,00 1006 30 94 100 01 210,60 05 216,60 I 06 221,60 09 216,60 12 221,60 13 210,60 1006 30 94 900 01 210,60 07 175,00 13 210,60 15 158,60 1006 30 96 100 01 210,60 05 216,60 l 06 221,60 09 216,60 12 221,60 13 210,60 1006 30 96 900 01 210,60 07 175,00 \ 13 210,60 l 15 158,00 1006 30 98 100   1006 30 98 900   1006 40 00 000   (') The destinations are identified as follows : 01 Austria, Liechtenstein , Switzerland, the communes of Livigno and Campione d'ltalia, 02 Third countries other than Austria, Liechtenstein, Switzerland and the communes of Livigno and Campione d'ltalie , 03 Zone I, 04 Third countries other than Austria, Liechtenstein , Switzerland , the communes of Livigno and Campione d'ltalie and countries of zone I, 05 Zones I, II , III and VI , 06 Zones IV a), IV b), V a), VII a) and VIII exclusing Surinam, de Guyana and Madagascar, 07 Angola, 08 Zone VI, 09 Canary Islands, Ceuta and Melilla, 10 Zone V a), 1 1 Zone VII c), 12 Canada, 13 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), 14 Zone VIII, except Surinam, Guyana and Madagascar, 15 Zones I, II , III , IV, V, VI and VIII, except Surinam, Guyana and Madagascar. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977, p. 35), as last amended by Regulation (EEC) No 3049/89 (JO No L 292, 11 . 10 . 1989, p. 10).